ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-428, concluding that ANTHONY C. NWAKA of EAST ORANGE, who was admitted to the bar of this State in 1992, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.4(a) (failure to communicate with client), and RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that ANTHONY C. NWAKA is suspended from the practice of law for a period of three months and until the further Order of the Court, effective August 1, 2003; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
*517ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.